Title: To Benjamin Franklin from Isaac Norris, 30 September 1761
From: Norris, Isaac
To: Franklin, Benjamin


          
            
              Duplicate.
              Dear Friend B Franklin
              Fairhill, Septr. 30th 1761
            
            A few Days before the last Assembly rose I received your Letter of the 10th of July by the Packet, It came to Hand very seasonably and was read in the House on the 23d of September. The Members were all well Satisfied with the Succinct Account therein given of the Situation of the Publick Mony under your Care, but the pressing Necessities of the Merchants and the strong Reports of a Peace, which gained Credit generally among the People induced the House to order the Trustees “forthwith” to draw Bills of Exchange upon you for the net Proceeds of the first Parliamentary Grant and Allotment to this Province, And I apprehend the Merchants will hurry the printing and drawing these Bills as soon as possible for which Reason I shall endeavour to get as speedy Conveyances as I can for this Intelligence and take due Care in transmitting Copies for fear of Miscarriage. The House at their last Sitting sent up to the Governor a Bill for receiving the remaining Proportions of the year 1759 and all Such future Parliamentary Grants as may be allotted to this Province which the Governor enacted into a Law without any Amendments. By this Law Jno Sergant and Geo Aufrere of your Recommendation and David Barclay junior and Jno Barclay formerly proposed by the Governor are empower’d to apply for and receive all such Monies as are or may be apportioned to this Province and when the Mony is received and Notified to the Trustees they, the Trustees, are to draw Bills of Exchange for the Amount in the Manner directed by the Act. But as it was foreseen that the Application for, and receipt of the Grant of the Year 1759 and such future Allotments as might be made with other Circumstances which must attend before the Act could be effectually complied with, your Friends in the House, first moved and procured the present Nomination, as they judged it would not be agreeable or sute your Circumstances to be detained from your Family merely to attend that particular Business. But as I had no Intelligence in this Affair I had no part in the Debates or the Resolutions of the House on this Clause of the Act.
            The Committee have Reported and the House agreed to a ballance of £152. 7s. 5d. due to the Estate of R. Patridge which I desire you would be pleased to pay to his Executors they giving an Acquittance on the payment thereof, and charge it to my Account. I have never heard from Sherwood but once and could never get any information of the other Executor nor have I received any answer from J. Sherwood as, in respect to time, I might have expected before now but as the Business can be effectually accomplished there pray be so kind, to take the trouble of finishing it with the Executors of Richard Partridge whoever they may be.
            I have already sent Three Bills of Exchange, that is to Say, the First Second and third Bills for £200. sterling drawn by Colonel Hunter on Messrs. Thomlinson &c. so that as I have only the Fourth Bill by me I do not think it necessary to transmit it till I hear of the Others which I hope will get safe to your Hand. But I now inclose a First Bill drawn by J. Logan and Jno. Smith on Giles Bailey and Archibald Drummond Physicians in Bristol which I purchased of my Daughter for £97. 10s. 8d. Sterling which please to receive for my Account.
            I shall have some Mony to receive for my Friend R. Charles in Bills when the Trustees shall draw in Virtue of our late Act but as that may not happen till 6 or 8 Months hence and I am willing and desirous he should have it sooner be pleased to pay him £200 Sterling and charge the said Sum to my Account. I would have sent the inclosed Bill to himself if it had been an even Sum but, ’bating Ceremony, I presume he will receive it more expeditiously in the present Mode.
            I find One Thos. Burgh Esqr. presented to the Parliament a Method for determining the Area’s of all Right-lined Figures for which he received a Parliamentary Reward and on his Principles both Gibson and Wilson in their several Treatises of practical Surveying have essay’d Some Improvement on Burgh’s Invention and of late Our blundering John Gordon has upon the Same Foundation essayed a new Traverse Table which pleases me much better than either Gibsons or Wilsons. I have never seen Burgh’s Method, nor do I know when he presented it to Parliament but if it is published, I should be pleased to have it, and also Gibsons Treatise of practical Surveying which I have seen tho’ I am sensible there is a pretty deal of triffling Stuff in it, particularly his Proposals of first protracting and then weighing an Irregular Figure to find its Area by proportioning the Weight of it to an Irregular-Figure given. I am &c
            
              I. N.
            
          
          
            PS October 19. 1761
            The above Letter having misst the Packet, I have since received Letters and am now so differently Situated that I do retract my Orders for payment of £152. 7s. 5d. to the Executors of R. Partridge and also for the payment of £200 Sterling to Robert Charles. And refer to My Letter of this Date.
            
              I Norris
            
          
        